Mitchell, J.
These proceedings were instituted under Gen. St. 1878, c. 34. title 1, to condemn certain lands of respondent for the uses of appellant’s railway. Service of the notice required by section 15 of the chapter cited was made upon a ticket agent of the respondent. The sufficiency of this service is the only question involved in this appeal. It is alleged, without further explanation, that the respondent “was created by, and exists under, the laws of Wisconsin and Minnesota.” We shall assume that it is a corporation formed by the consolidation of a Wisconsin and Minnesota corporation, pursuant to Laws 1881, c. 94, as this is the only kind of a corporation, that we can think of, of which the statement referred to could be true. This being so, it must be deemed a domestic corporation, as it is only by virtue of our laws that it exists as a corporation in this state. Therefore it cannot be called a “non-resident,” although its general offices be in the state of Wisconsin. It follows that the provisions of Gen. St. 1878, c. 75, § 1, have no application. Indeed, no such claim is made by counsel, although it appears from the affidavit used in the court below that respondent did assume under that statute to appoint an agent upon whom service might be made.
In 1871 a statute was enacted that service of all process and papers in any civil action or proceeding, before any justice of the peace, or in the district court, against any railroad company in this state, might be made upon any acting ticket agent or freight agent of such company *87within the county in which the action or proceeding shall be commenced. Laws 1871, c. 64, (Gen. St. 1878, c. 66, § 62.) This statute is broad enough in its terms to include this notice in these proceedings. But, under the statute then existing, no such notice was required to be served. Gen. St. 1866, c. 34, § 15. This notice was first required by the amendment of 1872, (Laws 1872, c. 53, § 2; Gen. St. 1878, c. 34, § 15.) This act of 1872, requiring this notice, made express provision for the mode of service. In case of domestic corporations, it provides that “such service may be made upon the president, secretary, or any director or trustee of such corporation.” We think that the provisions of this statute as to the mode of service must, as to all cases to which they are applicable, be deemed exclusive. It follows that the service in this case was not a legal service. We might add that, as the statute of 1872 makes no provision for service upon domestic corporations which have no officer in this state upon whom legal service of the notice can be made, we see no reason why Gen. St. 1878, c. 66, § 63, would not be applicable to such a case.
Order affirmed.